Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation "the first inline dispenser" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13, 14, 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lipp (6685981).
Regarding claim 1, in making and/or using the device of Lipp, for production, one would perform the steps of flowing a heterogeneous fluid mixture (dry sugar from 4 and liquid from 11) into contact with a homogenizing cutting tool (blades, col 2 line 5-15); measuring a fluid mixture temperature (by 17) so as to obtain a measured fluid mixture temperature and determining a target fluid mixture temperature (sugar melting temperature ,col 3 line 30-45); frictionally heating (abstract) the fluid mixture so as to obtain a heated and homogenized fluid mixture by driving the cutting tool at a rate based on (i) the target fluid mixture temperature and (ii) the measured fluid mixture temperature (col 3 line 45-55); and flowing the heated and homogenized fluid mixture away from the cutting tool (to 19).
As to claim 2, the target fluid mixture temperature is a target temperature of the heated and homogenized fluid mixture (melt point temperature for sugar) and (ii) the measured fluid mixture temperature is a measured temperature of the heated and homogenized fluid mixture (measured at outlet by 17).
As to claim 13, Lipp discloses a production system comprising a processing system 16 and a homogenizing cutting tool (shear mixer with blades, col 2 line 5-15) , the production system being configured to: flow a heterogeneous fluid mixture (from 11 and 4) into contact with the homogenizing cutting tool; frictionally heat (abstract) the fluid mixture by driving the cutting tool so as to obtain a heated and homogenized fluid mixture; and flow (at 18) the heated and homogenized fluid mixture away from the cutting tool; wherein the processing system comprises one or more processors configured to: measure a fluid mixture temperature 17 so as to obtain a measured fluid mixture temperature and determine a target fluid mixture temperature (melt point temperature for sugar); and drive the cutting tool (col 3 line 45-55) at the rate based on (i) the target fluid mixture temperature and (ii) the measured fluid mixture temperature.
As to claim 14, the target fluid mixture temperature is a target temperature of the heated and homogenized fluid mixture (melt point temperature for sugar) and (ii) the measured fluid mixture temperature is a measured temperature of the heated and homogenized fluid mixture (measured at outlet by 17).
Regarding claim 15, the recitation “the heterogeneous mixture comprises urea thickener heterogeneously dispersed within a base oil and the heated and homogenized mixture comprises urea grease” is seen as intended use of production system.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). (MPEP 2113)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11, 18, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipp (6685981) in view of Boyce (4833175).
As to claim 11, Lipp discloses homogenizing mixer with cutting blades but fails to disclose comprises a rotor affixed to a driveshaft and a stator, the rotor comprising a rotor ring 68 disposed in a circumferential channel defined between sequential stator rings. Boyce, Fig. 2, teaches a homogenizing mixer with rotor 68 affixed to a driveshaft 46 and a stator 56,58,60, the rotor comprising a rotor ring 68 disposed in a circumferential channel defined between sequential stator rings 56,58.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Lipp with a mixer with sequential stator and rotor rings as taught by Boyce in order to provide repetitive  mixing function for improved mixing.  
 As to claims 18 and 19, Lipp discloses a uniform mixture production system comprising: (a) a first tank 4 for storing a first precursor 4 and a second tank 11 for storing a second precursor; a premixer 9 for producing a first fluid mixture, the premixer being disposed downstream of the first and second tanks 4,11 and comprising: a first inlet (at top)  for receiving the first precursor, a second inlet (at bottom) for receiving the second precursor, and an outlet (to 14) for continuously flowing the first fluid mixture toward the first inline disperser 14; and a first inline disperser 14 for producing a second fluid mixture (homogenized mixture) by heating and homogenizing the first fluid mixture, the first inline disperser 14,22 being disposed downstream of the premixer 9 and comprising: an inlet (left end)  for receiving the first fluid mixture, an outlet (to 18) for flowing the second fluid mixture toward the second inline disperser 19,21, and a cutting tool (blades, col 2 line 5-15) disposed in a mixing chamber 14.
Lipp fails to disclose premixer having a stirring assembly or the cutting tool having radially alternating rotor stages and stator stages. 
Boyce (Fig 3) teaches a mixing device comprising a premixer (36-58, left portion of mixing device in Fig 3) having a stirring assembly 44-58 and inline dispenser 76-48 (right side portion of mixing device of Fig 3) with plurality of radially alternating rotor stages 76,78 and stator stages 60,83.  The stirring assembly comprises: a stator 56,58 assembly comprising a plurality of longitudinally displaced columns 56,58 statically disposed within the mixing chamber; and a driveshaft mounting multiple paddles 70,72, a plurality of which are configured to rotate through gaps defined between consecutive columns 56,58.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Lipp with a pre-mixer and dispenser with sequential stator and rotor rings as taught by Boyce in order to provide repetitive  mixing function for improved mixing.
The recitations of  “urea grease”, and “first fluid mixture comprising urea thickener particles heterogeneously dispersed in a base oil from the first precursor and the second precursor” and second fluid mixture (homogenized mixture) comprising urea grease” are seen as intended use of production system.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). (MPEP 2113)
Allowable Subject Matter
Claims 3-10, 12, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753